              Case: 1:21-mj-00030-SKB Doc #: 11 Filed: 01/15/21 Page: 1 of 1 PAGEID #: 29
2 AO 456 (Rev. 5/85) Notice


                                     UNITED STATES DISTRICT COURT
                       SOUTHERN                         DISTRICT OF                        OHIO


           UNITED STATES OF AMERICA
                                                                  NOTICE
                               V.
                     JUSTIN STOLL
                                                                  CASE NUMBER: 1:21-MJ-00030


TYPE OF CASE:
                                    G CIVIL             ✔ CRIMINAL
                                                        G

✔ TAKE NOTICE that a proceeding in this case has been set for the place, date, and time set forth below:
G
PLACE                                                          ROOM NO.
                                                                BY VIDEO CONFERENCING
POTTER STEWART UNITED STATES COURTHOUSE
100 EAST FIFTH STREET                                          DATE AND TIME
CINCINNATI, OHIO                                                                1/29/2021 AT 1:30 PM
TYPE OF PROCEEDING

PRELIMINARY EXAMINATION HEARING BEFORE MAGISTRATE JUDGE STEPHANIE K. BOWMAN
GOTOMEETING LOGIN INFORMATION WILL BE PROVIDED TO COUNSEL PRIOR TO THE DATE OF THE
HEARING.




G TAKE NOTICE that a proceeding in this case has been continued as indicated below:
PLACE                               DATE AND TIME PREVIOUSLY   CONTINUED TO DATE
                                    SCHEDULED                  AND TIME




                                                                           RICHARD
                                                                           RICH
                                                                             CH
                                                                              HAR
                                                                                ARD W.
                                                                                    W. NAGEL,
                                                                                       NA
                                                                                       NAGE
                                                                                          EL
                                                                                           L,, CLERK
                                                                                               CLE
                                                                           AT
                                                                            TE JJU
                                                               U.S. MAGISTRATE   UDG
                                                                                  DGE O
                                                                                JUDGE OR
                                                                                       RC LE
                                                                                          LER
                                                                                            RK
                                                                                             KO
                                                                                         CLERK  FC
                                                                                               OF  O
                                                                                                  COURT


                              1/15/2021
DATE                                                           (BY) .(9,1026(5DEPUTY
                                                                           26(
                                                                            6(
                                                                             (5
                                                                              5DE
                                                                                 DE
                                                                                  DEPU TY CLERK
                                                                                    PUTY  CLE
                                                                                           LER
                                                                                             RK
                                                                                              K




TO:
 COUNSEL
 USMS
 PRETRIAL SERVICES
 PROBATION
